DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/16/22 has been entered.
 
Response to Amendment
The affidavit submitted 3/16/22 has been fully considered. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1-6 and 8-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wang et al. (US 2013/0169907, “Wang”) in view of Hata et al. (US 2006/0077320, “Hata”) in view of Kunugihara et al. (JP 2005-014546, “Kunugihara” a machine translation of which has been provided and is used as the citation copy). 
Regarding claim 1, Wang teaches a curved display (Fig. 1, [0008]) having a polarizing plate on either side (e.g., [0008]). Wang fails to specifically teach the makeup of the polarizing plates. In the same field of endeavor of polarizing layers for use in display devices ([0002]), Hata teaches polarizers having a polarizer and two protective films (e.g., Figs. 4-6, 10, below, and e.g., [0160]). It therefore would have been obvious to the ordinarily skilled artisan at the time of filing to have used such a construction as taught by Hata as it provides good optical and mechanical properties to the polarizer and to the device itself ([0099 ] –[0102]). 
    PNG
    media_image1.png
    238
    583
    media_image1.png
    Greyscale
	Wang fails to specifically teach the claimed shrinkage values, however, in the same field of endeavor of multilayer oriented films, including polyester films ([0006] – [0008]), Kunugihara teaches machine direction and transverse direction shrinkages that read on the claimed differences in machine and transverse direction shrinkages (see, [0004], [0005]) and that such properties are excellent for their application to curved surfaces ([0001] – [0003], [0018]). It therefore would have been obvious to the ordinarily skilled artisan at the time of filing to have adjusted the machine and transverse direction shrinkages of the polarizing plates of Wang to the values described by Kunugihara in order to improve their ability to conform to the curved surfaces of the device, and in order to prevent curling and wrinkling of the polarizing plates in such an application ([0001] – [0005], [0018] – [0021]). The Examiner notes that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Please see MPEP 2144.05. 
Regarding claim 2, modified Wang (Hata) additionally teaches that the absorption axis of the polarizer may be in the long direction of the film (i.e., the machine direction, Hata, [0154]). 
Regarding claims 3-5, modified Wang (Hata) additionally teaches that the protective film may be a polyester film that may be coextruded with polyethylene terephthalate and polyethylene naphthalate (e.g., [0102], [0103]). It should be noted that claim 5 includes product-by-process limitations. "[E]ven In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Please see MPEP 2113.
Regarding claim 6, modified Wang (Hata) additionally teaches that the machine direction may be a longer length than the transverse direction (e.g., Hata, [0098]).
Regarding claim 9, Wang additionally teaches that the display device may be curved such that the viewer-facing surface is concave with respect to the viewer (see Wang, Fig. 1). 
Regarding claims 10, modified Wang (Hata) additionally teaches that the machine direction length of the polarizer may be longer than the transverse direction length of the polarizer (i.e., stretched in the long direction, Hata, [0098], [0066] – [0070], [0083]).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Hata in view of Kunugihara as applied to claim 1, above, and further in view of Park et al. (US 2014/0178706, “Park”). 
Regarding claim 7, modified Wang fails to teach that the in-plane retardation of the protective retardation film is in the claimed range. However, in the same field of endeavor of protective polarizing films ([0005]), Park teaches that a protective retardation film may have a retardation of from 5000 to about 15,000 nm in order to prevent the generation of rainbow spots and lateral light leakage ([0040]). It therefore would have been obvious to the ordinarily skilled artisan at the time of filing to have adjusted the in-plane retardation of one of the protective films to within 5000 to 15,000 nm in order to prevent the generation of rainbow spots and lateral light leakage ([0040]).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Hata in view of Kunugihara as applied to claim 1, above, and further in view of Slikkerveer et al. (US 2006/0098153, “Slikkerveer”).
Regarding claim 11, modified Wang fails to specifically teach that the lower curved polarizing plate has as greater transverse direction length than a machine direction length. In the same field of endeavor of display devices ([0002]), Slikkerveer teaches to adjust the contraction of films adjacent to a liquid crystal panel in order to adjust the curvature of the panel and display device ([0006] - [0009]; and see [0014], wherein the film providing force to the display layer may be a functional film including a polarizer). It therefore would have been obvious to the ordinarily skilled artisan to have adjusted the contraction properties of the polarizing plates of modified Wang that are adjacent to a liquid crystal panel in order to provide the device with a specific curvature ([0014], [0006] – [0008]). Additionally, Because Kunugihara teaches to include a shrinkable film in order to impart a contractile force and teaches to adjusting the shrinkage values in the machine and transverse directions in order to accomplish this (Kunugihara, [0001] – [0005], [0018] – [0021]) and Slikkerveer teaches that using a film having a contracting force in a desired direction is a straight-forward manner of providing a display device with curvature (see Slikkerveer, [0006] – [0008]), it would have been obvious to one of ordinary skill in the art at the time of filing to adjust the direction of shrinkage of the polarizing plate films (i.e., the shrinkage differences in the machine and transverse directions, as well as the application direction of the polarizing plates such that the machine directions are orthogonal to one another, and thus one of the polarizers having a transverse direction length longer than the machine direction length) in order to appropriately adjust the direction and amount of curvature desired.

Response to Arguments
Applicant’s arguments filed 3/16/22 are considered moot in light of the new grounds of rejection. The affidavit submitted 3/16/22 has also been considered but as it does not relate to the present rejections of the claims is considered to be moot. 
Therefore, claims 1-11 are rejected as described above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J FROST whose telephone number is (571)270-5618.  The examiner can normally be reached on Monday to Friday, 8:00am to 4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY J FROST/Primary Examiner, Art Unit 1782